SHORES, Justice.
This is the second appeal in this case. In Daniels v. Chapuis, 344 So.2d 500 (Ala.1977), this court remanded the cause and directed the trial court to take “ . . . further testimony respecting the specifics of the restrictive conditions for future dragstrip operations . . ..” (344 So.2d at 504)
On remand, the trial court took additional testimony and modified its former order by substituting a concrete wall of specified dimensions for the former requirement of a 15' X Vs" plywood fence and a three cable fence as a barrier between the properties of each party.
Daniels again appeals, this time contending that the trial court must be reversed because it refused to hear additional testimony with respect to the hours which the drag strip should be allowed to operate. There was evidence in the prior record to support the trial court’s finding with respect to this issue. Therefore, additional evidence on this issue was not mandated on remand.
The judgment appealed from is affirmed.
AFFIRMED.
TORBERT, C. J., and MADDOX, JONES and BEATTY, JJ., concur.